Citation Nr: 1502763	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-21 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus, service-connected posttrauamatic stress disorder (PTSD), and/or in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969, which included combat service in the Republic of Vietnam (Vietnam).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  In his August 2011 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in August 2011.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. §§ 20.704(e) (2014) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).  In November and December 2014, the Veteran submitted additional evidence in support of his claim and indicated that he wished to waive RO consideration of this new evidence.  38 C.F.R. § 20.1304(c) (2014).

This matter was previously before the Board and remanded for additional development in August 2013.  This matter was remanded again in May 2014.  Pursuant to the remands' directives, the RO did the following: requested that the Veteran identify any outstanding treatment records relevant to his claims and either provide them or authorize VA to obtain them; obtained an adequate medical opinion as to the etiology of the Veteran's hypertension; and readjudicated the claim.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

Hypertension did not have onset during active service, did not manifest within one year of separation from active service, was not caused or aggravated by a service-connected disability, was not caused or aggravated by exposure to herbicides in service, and was not otherwise caused by active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA provided the required notice in November 2009.

Pursuant to VA's duty to assist a claimant in the development of a claim, VA has associated the Veteran's VA treatment records, non-VA treatment records, and service treatment records (STRs) with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also pursuant to the duty to assist, VA provided examinations and obtained medical opinions in August 2011, September 2013, June 2014, and July 2014.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims for Service Connection

The Veteran has contended that his hypertension was either caused or aggravated by his service-connected type II diabetes mellitus, his service-connected PTSD, or in-service exposure to herbicide agents in Vietnam.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as cardiovascular-renal disease, which includes hypertension.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, a veteran who, during active service, served in Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran is presumed to have been exposed to an herbicide during such active service, the veteran shall be service connected for a disease listed under 38 C.F.R. § 3.309(e) if the disability manifested to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii).

In the case of any veteran who engaged in combat during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014).

Further, service connection may be established on a secondary basis for a disability which was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Veteran's STRs are negative for diagnoses or complaints of hypertension.  The report of the Veteran's October 1969 separation examination indicates that his heart and vascular system were "normal" at that time.  Additionally, this report shows that the Veteran's general health was evaluated using a "PULHES" profile.  "The 'P' stands for 'physical capacity or stamina'; the 'U' stands for 'upper extremities'; the 'L' stands for 'lower extremities'; the 'H' stands for 'hearing and ear'; the 'E' stands for 'eyes'; and the 'S' stands for 'psychiatric.'  Para. 9-3(b)(1)-(6), Army Regulation (AR) 40-501, Change 35 (Feb. 9, 1987)."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "PULHES" profile reflects the overall physical and psychiatric condition of the examinee on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect that is below the level of medical fitness for retention in the military service).  See generally id.  The number "1" appears in every category in the October 1969 examination report.

In an October 1969 report of medical history, the Veteran endorsed that he has a history of multiple non-cardiac and non-vascular conditions, including skin disease.  Notably, however, the Veteran also endorsed that he did not have and never had high or low blood pressure and he further endorsed that he did not have any illness or injury other than those already noted.

The term "hypertension" means that the diastolic blood pressure (bottom number) is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure (top number) is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 Note (1) (2014).  Here, the STRs include the report of a door gunner physical that indicates that the Veteran's blood pressure was 130/74 at that time.  His October 1969 separation examination reports documents a blood pressure reading of 118/68.

Thus, the evidence of record fails to show that the Veteran had hypertension during service or upon his discharge from service.  In addition, the Veteran's postservice treatment records are negative for any reports or diagnoses of hypertension within one year of his discharge.

Thus, the Board finds that the Veteran cannot avail himself of the presumption concerning chronic diseases because hypertension was not shown during his active service or within one year of active service.  The Board also finds that direct service connection cannot be established because the evidence does not show that he developed this condition during his service.

With regard to assessing whether service connection is warranted on a presumptive basis due to herbicide exposure, the Board finds that the Veteran shall be presumed to have been exposed to an herbicide agent during service because he served in Vietnam.  The Board finds, however, that the presumption is inapplicable in the present case because hypertension is not listed under 38 C.F.R. § 3.309(e) as a condition to which the presumption applies.  In addition, the Board finds that there is no competent evidence of record that indicates that his hypertension was caused by his presumed exposure to herbicide agents.  See Combee v. Brown, 34 F.3d 1039, 1042 (1994) (for a disease not presumed under the regulation to be caused by herbicide exposure may still seek to establish service connection by offering medical evidence that his disease was actually caused by military service, including herbicide exposure).

In sum, there is no adequate evidence of record that supports a finding that the Veteran's hypertension was caused, or aggravated, by in-service exposure to herbicide agents.

With regard to whether service connection for hypertension is warranted secondary to diabetes, the Board notes that the report of a June 2008 VA examination documents the Veteran's report that he was diagnosed with hypertension ten years prior and that he was diagnosed with diabetes in March 2007 or April 2007.  The Board notes here that treatment records from Indian Health Services (IHS) indicate that the Veteran has had hypertension since at least January 2003, and there is no evidence of a diabetes diagnosis prior to a February 2007 diagnosis of "pre-diabetes."  IHS records show that the Veteran was finally diagnosed with diabetes in June 2007.

The clinician who examined the Veteran in June 2008 opined that the Veteran's hypertension was not aggravated by his diabetes on the ground that a diagnosis of diabetes was not met at that time.  In August 2011 and September 2013, another VA clinician offered a similar opinion, opining that the claimed condition is less likely than not proximately due to or the result of the Veteran's diabetes because the Veteran's hypertension diagnosis predates his diabetes diagnosis and there is no indication that the Veteran's diabetes has aggravated his hypertension.

In July 2014, a VA physician reviewed the Veteran's file and opined that it is less likely as not that the Veteran's hypertension caused or aggravated by his diabetes.  In support of his opinion, the clinician noted that the Veteran's hypertension diagnosis predates his diabetes diagnosis and there is no medical indication that the Veteran's blood pressure was aggravated by his later onset diabetes, as blood pressure readings before and after his diabetes diagnosis are similar.  In addition, the medical publication "Up to Date" shows that the majority of hypertension cases (85 percent) are idiopathic or essential, and the physician reported that it is well known that diabetes is not associated with hypertension unless there is diabetic kidney disease.  As per this physician, the Veteran's most recent kidney function tests, which were conducted in 2013, were normal and the Veteran does not have diabetic nephropathy.  In addition, the physician reported that medical records indicate that the Veteran has engaged in or been exposed to other factors that can aggravate hypertension, such as alcohol use, obesity, and smoking. 

The Board finds that these opinions adequate because the clinicians considered the relevant history of the Veteran's hypertension, provided sufficiently detailed descriptions of the disability, and provided analysis to support their opinions concerning the etiology of the condition.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

With regard to the claim for hypertension secondary to PTSD, the Board finds that service connection is not warranted.  In December 2014, the Veteran submitted a medical opinion that he reported was authored by one of his treating physicians, Dr. G.E.  In this opinion, Dr. G.E. reported that there is a strong correlation between hypertension and PTSD.  To support her opinion, Dr. G.E. referenced two articles- Todd C. Buckley & Danny G. Kaloupek, A Meta-Analytic Examination of Basal Cardiovascular Activity in Posttraumatic Stress Disorder, Psychosomatic Medicine (2001); and Craig N. Sawchuk, et al., The Relationship Between Post-Traumatic Stress Disorder, Depression and Cardiovascular Disease in an American Indian Tribe, Psychological Medicine (2005).  As per Dr. G.E., the first article shows that PTSD is "associated with elevated basal levels of heart rate and diastolic blood pressure," and the second article shows that posttraumatic stress is "related to increased cardiovascular risk."  The Board finds, however, that this evidence of correlation, association, or a general relationship between hypertension and PTSD is speculative, since such language acknowledges there are other factors for which it does not account. It also is significant that this was the Veteran's treating physician, who did not add that in the Veteran's case, his hypertension was as likely as not caused or aggravated by PTSD.  Therefore, this evidence falls below VA's standard of establishing causation-that it is at least as likely as not that the Veteran's PTSD is the actual cause of the claimed disability or is aggravated by it.  As such, the Board affords little probative value to Dr. G.E.'s opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  

Overall, there is no adequate evidence of record that supports a finding that the Veteran's hypertension was caused, or aggravated, by a service-connected disability.

Although the Veteran has asserted that there is a causal relationship between his hypertension and his service, to include disabilities for which he is already service connected, the Board finds that he is not competent to provide evidence pertaining to a complex medical issue such as the etiology of the claimed condition.  Jandreau, 492 F.3d at 1376-77; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether a disorder that manifested many years after service, such as in this case, is due to or related to service or other disorders is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.  Thus, the Board finds that there is no competent and adequate evidence that demonstrates that there is a nexus between the Veteran's service, or service-connected disabilities, and his hypertension.

Additionally, notwithstanding the Veteran's combat service, the evidence does not demonstrate that there is a causal relationship between his disability and his service, as required in order to support a grant of service connection.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran has hypertension that had onset during his active service, had onset during an applicable presumptive period, was caused or aggravated by a service-connected disability, was caused or aggravated by in-service exposure to herbicides, or is otherwise related to his active service.  Thus, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


